Appeal by the defen*865dant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered August 4, 2004, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in its instructions during jury selection on witness credibility, identification, and acting in concert. However, the defendant did not object to these instructions, and thus his contentions regarding them are unpreserved for appellate review (see CPL 470.05 [2]). Further, the instructions at issue did not implicate the “mode of proceedings prescribed by law” (People v Patterson, 39 NY2d 288, 295 [1976], affd 432 US 197 [1977]) that would excuse the need for preservation (see People v Harper, 32 AD3d 16 [2006], overruling People v Mollica, 267 AD2d 479 [1999]). In any event, the instructions during voir dire were not improper (see People v Harper, supra; People v Andrews, 30 AD 3d 434 [2006]; see also People v Morris, 153 AD2d 984 [1989]). Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.